UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K Annual Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 For the fiscal year ended September 30, 2011 Commission file number 1-11700 HEMAGEN DIAGNOSTICS, INC. (Exact Name of Registrant as Specified in its Charter) Delaware04-2869857 (State or Other Jurisdiction(I.R.S. employer of Incorporation or Organization)identification No.) 9033 Red Branch Rd., Columbia, MD21045 (Address of Principal Executive Offices)(Zip Code) (443) 367-5500 (Issuer's telephone number, Including Area Code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. oYesxNo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 of Section 15(d) of the Act. oYesxNo Note – Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Exchange Act from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYesoNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer(Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). oYesxNo The aggregate market value of the voting stock held by non-affiliates of the registrant on March 31, 2011, was $816,361 based on a closing price of $0.06 per share of Common Stock.As of December 5, 2011, 15,490,281 shares of Common Stock were outstanding. DOCUMENTS INCORPORATED BY REFERENCE None. 2 HEMAGEN DIAGNOSTICS, INC. INDEX TO ANNUAL REPORT ON FORM 10-K Table of Contents PART I 4 Item 1. Business. 4 Item 1A Risk Factors. 9 Item 1B Unresolved Staff Comments. 9 Item 2. Properties. 10 Item 3. Legal Proceedings. 10 Item 4. (Removed and Reserved) 10 PART II 10 Item 5.
